        Case 2:20-cv-00615-EFB Document 12 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    BRODRICK BONE,                                    No. 2:20-cv-615-EFB
11                       Plaintiff,
12           v.                                         AMENDED SCHEDULING ORDER
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                         Defendant.
15

16

17          Plaintiff seeks judicial review of an administrative decision of defendant Commissioner of

18   Social Security denying plaintiff’s claim for disability benefits under the Social Security Act.

19   This action was stayed pending the filing of the administrative record pursuant to General Order

20   Number 615. See G.O. 615 ¶¶ 6, 10. On September 1, 2020, defendant filed a copy of the

21   administrative record.

22          Accordingly, it is hereby ORDERED that:

23          1. The stay entered April 20, 2020 (ECF No. 6) is lifted.

24          2. Within forty−five (45) days of this order, plaintiff shall file a motion for summary

25   judgment and/or remand.

26          3. Within thirty (30) days after plaintiff’s motion for summary judgment and/or remand is

27   served, defendant shall file an opposition or a statement of non-opposition to plaintiff’s motion

28   for summary judgment and/or remand, as well as any cross−motions.
                                                       1
        Case 2:20-cv-00615-EFB Document 12 Filed 09/02/20 Page 2 of 2

 1          4. Within twenty−one (21) days thereafter, plaintiff shall file an opposition or a statement
 2   of non−opposition to any cross−motion(s) filed by defendant, as well as any reply in support of
 3   plaintiff’s motion for summary judgment and/or remand.
 4          5. The case will then be submitted on the papers unless, within fourteen (14) days after
 5   the deadline for filing a reply, a request for oral argument is filed. Requests for oral argument
 6   shall identify issues upon which oral argument is requested and shall explain why oral argument
 7   would be helpful. The court will schedule a hearing if it determines oral argument would be of
 8   material assistance. E.D. Cal. L.R. 230(g).
 9          6. Briefs shall clearly and separately set forth issues, including separate headings and
10   discussion.
11          7. Applications for fees pursuant to 42 U.S.C. § 406 shall include:
12                   a. A statement by counsel as to whether an application for EAJA fees has been
13          filed;
14                   b. The date counsel was retained by plaintiff;
15                   c. The amount withheld from plaintiff’s award for payment of fees;
16                   d. The amount of fees authorized by the Administration (unless the award was
17          made by the court);
18                   e. A contemporaneous log of hours claimed;
19                   f. Justification for the requested hourly rate;
20          8. Failure to comply with any portion of this order may result in the “imposition by the
21   Court of any and all sanctions authorized by statute or Rule or within the inherent power of the
22   Court.” E.D. Cal. L.R. 110.
23   DATED: September 2, 2020.
24

25

26

27

28
                                                         2
